DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on October 8, 2021is acknowledged. Examiner, however, notes that provisionally elected claims 3 – 4, 6 and 11 – 17 are directed towards non-elected species, therefore they are withdrawn from consideration.
Status of Claims
Claims 1 – 2 are pending. Claims 3 – 17 are withdrawn from consideration as they are drawn to non-elected species.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guastella et al. (U.S. Patent Publication No. 2011/0219563 A1).
Regarding Independent Claim 1, Guastella teaches a wiping blade (100) that wipes a wiping surface (Fig. 1), the wiping blade (100) comprising: a blade rubber (wiper strip, 12) that is disposed in contact with the wiping surface (Paragraph [0023]); a wiper case (flexible vertebra, 16) that holds the blade rubber (12; Fig. 1); a state changing member (22; Fig. 6) that is accommodated in the wiper case (16) and rotatable in the wiper case or movable in a longitudinal direction (Fig. 7; Paragraph [0031]), wherein the state changing member (22) is configured to change a curved form or rigidity in the longitudinal direction of the wiper blade in accordance with a curved form of the wiping surface when a rotational position or a longitudinal position of the state changing member is changed (Paragraph [0031]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Guastella et al. (U.S. Patent Publication No. 2011/0219563 A1) in view of Lieven (U.S. Patent Publication No. 2010/0125967 A1).
Regarding Claim 2, Guastella teaches all of the elements of claim 1 as discussed above.
Guastella does not explicitly teach the wiper blade further comprising an electric driving device configured to change the rotational position or the longitudinal position of the state changing member.
Lieven, however, teaches the wiper blade (wiper blade, 5) further comprising an electric driving device (Paragraph [0039] configured to change the rotational position or the longitudinal position of the state changing member (10; Paragraph [0084]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper blade of Guastella to further include an electric driving device configured to change the rotational position or the longitudinal position of the state changing member, as taught by Lieven, to provide a device that can bend over the entire height of the windshield, thus allowing for a more effective cleaning member.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: U.S. Patent No. 5,558,792 to Gauharou teaches wiping blade comprising a blade rubber and a state changing member, where in the state changing member is configured to change a curved form or rigidity in the longitudinal direction of the wiper blade.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/KATINA N. HENSON/Examiner, Art Unit 3723